Citation Nr: 0827993	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-35 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In her Substantive Appeal, the veteran requested a 
videoconference hearing before a member of the Board.  In 
correspondence to the veteran, dated in January 2008, the RO 
informed the veteran that it had scheduled a Travel Board 
hearing to take place in March 2008.  The RO again notified 
the veteran of this hearing in correspondence dated in 
February 2008.  The veteran failed to report to the scheduled 
hearing and her request is deemed to have been withdrawn.  
38 C.F.R. § 20.704(c) (2007).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current left 
ankle disability.

2.  There is no competent medical evidence of a current 
bilateral knee disability.

3.  The competent medical evidence does not relate a current 
back disability to an in-service event.


CONCLUSIONS OF LAW

1.  A left ankle condition was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R § 3.303 (2007).  

2.  A bilateral knee condition was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R § 3.303 (2007).  

3.  A low back strain was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondences dated in February 2004 
and March 2004, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits for her claimed disabilities.  
The RO advised the veteran of VA's duties under the VCAA and 
of the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in her possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b)(1)) (to be codified at 38 C.F.R. pt. 3).  

The RO has not provided the veteran notice of the disability 
rating and effective date elements of a service connection 
claim as required by Dingess/Hartman.  Despite this omission, 
the Board nonetheless finds that proceeding with adjudicating 
these claims is appropriate.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against each of the appellant's service 
connection claims.  Thus, no disability ratings or effective 
dates will be assigned and failure to notify the veteran of 
these elements has resulted in no prejudice.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The veteran has also been provided with VA 
examinations for each of the claimed disabilities.  Reports 
of these examinations have been associated with the claims 
file.  As noted in the Introduction, the RO also scheduled 
the veteran for a hearing before a Board member as she 
requested, but she failed to report.  The veteran has not 
informed the RO or the Board of any pertinent evidence that 
has not already been associated with the claims file.  
Accordingly, the Board will proceed with appellate review.



Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Bilateral Knees and Left Ankle

The veteran's service medical records showed that she 
received treatment for both knee pain and a left ankle injury 
at various times during her active duty service.  Regarding 
the knee pain, the veteran was seen in March 2000, September 
2000, and April 2002.  According to a chronological record of 
medical care dated in March 2000, the veteran presented with 
right knee pain after banging it on a table.  The assessment 
at that time was knee strain.  According to a chronological 
record of medical care dated in September 2000, the veteran 
presented with bilateral knee pain that had began three to 
four days earlier.  The assessment at that time was likely 
patellofemoral syndrome.  Finally, in a chronological record 
of medical care dated in April 2002, the veteran presented 
with complaints of knee pain.  At that time, she denied a 
history of trauma.  The veteran was referred to knee school.  
In a report of medical history conducted upon her discharge, 
dated in July 2003, the veteran reported "no" when asked 
whether she had a history of knee trouble such as pain, 
locking, or giving out.    

Regarding the left ankle injury, according to a podiatry 
clinic consultation, dated in October 1999, the veteran 
presented with complaints of pain in the left ankle after 
stepping in a pothole one week earlier.  The podiatrists' 
assessment was ankle sprain.  There were no additional 
complaints referable to the left ankle among the veteran's 
service medical records.  On her separation examination, she 
reported "no" when asked whether she had a history of foot 
trouble or impaired use of the feet.  

The veteran was provided with a VA examination of her knees 
and ankles in June 2004.  In a report of that examination, 
K.C., Nurse Practitioner, confirmed that she had reviewed the 
veteran's records.  K.C. discussed the veteran's pertinent 
medical history, including the in-service treatment for knee 
pain and the in-service ankle injury with ankle sprain 
diagnosis.  

Upon conducting a physical examination of the ankles and 
knees, K.C. concluded there were no abnormalities.  K.C. 
provided diagnoses of "normal bilateral knee exam" and 
"normal bilateral ankle exam."  More specifically, K.C. 
noted "subjective complaint of intermittent left knee and 
ankle pain, focal paresthesia near left lateral malleolus 
with normal clinical findings."  K.C. also noted function 
and mobility to be preserved.

The Board concludes that service connection must be denied 
because there is no evidence of a current disability.  The VA 
examiner based her report on the veteran's medical history as 
found in her medical records, the veteran's current 
subjective complaints, and the examiner's own objective 
examination findings.  Regarding examination findings, K.C. 
discussed ranges of motion of both knees and ankles, 
including a consideration of whether motion was limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-us.  K.C. detected no gait 
abnormalities or objective neurovascular abnormalities.  X-
rays of the left ankle were also normal.  Because the VA 
examiner thoroughly discussed subjective complaints, the 
relevant medical history as documented in the claims file, 
and current examination findings, the Board finds this report 
to be probative.  

There is no other evidence, such as additional medical 
examination reports or lay statements, that support finding 
that a current disability of either the left ankle or 
bilateral knees exists.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability of either the left ankle or bilateral knees has 
been clinically shown during the period of the veteran's 
appeal, the Board has no basis upon which to grant 
compensation.

Low Back Strain

The veteran is alleging that she has a current low back 
disability as a result of an in-service injury to the head 
and neck.  The veteran alleged in her notice of disagreement, 
dated in January 2005, that she fell and injured her back in 
Hangar Bay 3 while serving aboard the USS Harry S. Truman in 
May 2003.  The veteran stated that she received treatment at 
the emergency room for back pain and that she had been taking 
pills for this condition.  The veteran noted that she 
reported recurring back pain on her discharge physical 
examination report when she was discharged from active 
service in July 2003.  

The report of medical history prepared upon the veteran's 
discharge, dated in July 2003, shows that she reported "off 
and on" back pain.  The veteran also reported that she had 
been seen by "Commander Patterson" for this.  Also in that 
report, the veteran stated that she had fallen and hit her 
head in Hangar Bay 3 and had been seen by "Commander 
Patterson."  In the report of medical history, the reviewing 
lieutenant acknowledged the veteran's complaint of 
intermittent back pain.  The lieutenant also noted the record 
of an in-service head injury and that the veteran denied loss 
of consciousness or sequelae from this injury.  The were no 
findings of a chronic back disorder reported at the time of 
the discharge examination.  

The veteran's service medical records confirmed that she 
injured her head and neck in April 2003, while aboard the USS 
Truman, but failed to show she injured her back at that time.  
In a chronological record of medical care, an individual 
named Commander Patterson reported that the veteran presented 
with pain in the left cervical area.  According to this 
record, the veteran reported falling and hitting the back of 
her neck and head during a basketball game.  Commander 
Patterson discussed pertinent examination findings and 
diagnosed cervical strain, mild.  The veteran was returned to 
full duty.  The service medical records showed that the 
veteran was seen for medical care the following month for 
unrelated complaints.  However, there were no additional 
records of care pertaining to the basketball injury.

Although the veteran's service medical records confirmed the 
occurrence of an in-service event, the competent medical 
evidence does not show that the veteran currently suffers 
from a disability as a result of this event.  The veteran was 
provided with a VA orthopedic spine examination in June 2004.  
In a report of that examination, K.C., Nurse Practitioner, 
noted that the veteran's current complaints consisted of 
nonradiating pain across the lower back that had its onset in 
2001.  The veteran did not allege the occurrence of any 
particular injury in 2001.  The veteran denied having any 
pain in the neck.  K.C. also noted the veteran's in-service 
injury in April 2003 from falling back and hitting her head.  
K.C. noted that the service medical records did not document 
treatment for any back injuries.

On physical examination of the thoracolumbar spine, K.C. 
found ranges of motion to be normal and without pain with the 
exception of mild discomfort in the left lateral lumbar area.  
K.C. also noted the veteran's subjective complaints of spasm 
during flare-up.  Examination was positive for paraspinal and 
lower back tenderness.  There were no neurologic 
abnormalities detected.  X-rays of the lumbosacral spine were 
negative for abnormalities.  Regarding the cervical spine, 
K.C. found no abnormalities.  Specifically, K.C. reported 
that ranges of motion were normal and without pain.  K.C. 
also found no evidence of spasm, weakness, tenderness, or 
postural abnormalities.  

K.C. diagnosed low back strain and concluded that it was not 
as likely as not related to military service.  K.C. reasoned 
that there was a lack of chronicity in the service medical 
records for ongoing back problems.  Additionally, K.C. noted 
the veteran's current complaints pertained to the lower back, 
but that the only documented problems occurred on the back of 
the neck when the veteran fell during a basketball game.  

Upon reviewing the medical evidence, the Board finds no basis 
for granting service connection for a low back disorder.  
Although a current low back strain has been shown, this 
condition has not been medically linked to an event in 
service.  
Regarding an in-service event, the Board finds that the 
injury in Hangar Bay 3 the veteran reported was the same as 
the basketball injury in May 2003.  Regarding the injury in 
Hangar Bay 3, the veteran reported hitting her head and being 
treated by "Commander Patterson," which was consistent with 
the records documenting the basketball injury.  The veteran 
has not provided any additional statements to indicate to the 
Board she is alleging an injury other than the basketball 
injury documented in the record.  Moreover, there is no 
evidence of an injury to the actual back.  A VA examination 
was conducted and the findings were against linking her 
current back complaints to service.  The VA examiner 
supported her conclusion-that the low back strain was not as 
likely as not related to military service-with a thorough 
discussion of the veteran's relevant medical history as 
documented in the service medical records, her subjective 
complaints, and objective examination findings.  For these 
reasons, the Board finds it to be probative evidence against 
the claim.   

To the extent that the veteran alleges her current low back 
complaints are related to the in-service head/neck injury, 
the Board declines to give them any weight.  The veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to report that she had certain 
injuries during service or that she experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, she is not competent to render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, the absence of reports of injuring her low back 
at the time of the head/neck injury weighs against the 
veteran's claim.  The only instance of back pain treatment 
the veteran has alleged was the treatment from Commander 
Patterson.  The record of this treatment, however, only 
showed that the veteran injured her head and neck, and not 
her low back.  The veteran's current complaints regarding her 
low back are inconsistent with the service medical records.  
The Board does not find the veteran's statements to be 
probative evidence in support of her claim.

Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claims.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a left ankle condition is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a low back strain is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


